United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
DEPARTMENT OF THE ARMY, CORPS OF
ENGINEERS, Huntsville, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Norman R. McNulty, Jr., Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1501
Issued: May 25, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 12, 2010 appellant, through her attorney, filed a timely appeal of the January 7,
2010 merit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
emotional condition claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
On appeal, appellant’s attorney contends that the factual and medical evidence of record
establishes that appellant sustained an emotional condition due to her heavy workload and lack
of adequate training.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 28, 2008 appellant, then a 40-year-old contract specialist, filed an
occupational disease claim alleging that on May 1, 2007 she first became aware of her
stress-related anxiety and depression and realized that her conditions were caused by a hostile
work environment. She contended that management retaliated against her for refusing to cover
up contract fraud and for filing complaints with the Equal Employment Opportunity Commission
(EEOC). Appellant stated that a physician diagnosed anxiety and depression due to her work
environment.
Appellant submitted narrative statements contending that her emotional condition was
caused by several work incidents. In mid-2005, she was assigned as a contracting officer to the
Ranges and Planning Program by Kenneth Goddard, a supervisor, who wanted her to fix the
programs’ problems caused by Mark Fleming, the program manager. Appellant contended that
Mr. Fleming challenged her decisions on a daily basis. Mr. Fleming became very angry and
often belligerent towards her when she challenged him and his program managers on matters that
she considered to be illegal or fraudulent. An audit of the program was conducted after appellant
reported her concerns to her superiors, the office of counsel and an internal audit team. The
audit confirmed the lack of supervisory action taken against Mr. Fleming. The auditors advised
appellant that John Matthews, a deputy manager, stated that she caused problems and that he
previously had trouble with her.
They were allegedly pressured by Commander,
Colonel McCallister to change their report.
Appellant became a scapegoat of the audit and Mr. Goddard suddenly transferred her
overnight on May 30, 2007 without documentation or reason to Sharon Butler, an AfricanAmerican supervisor, to prevent her from filing Equal Employment Opportunity (EEO)
complaints against him, Mr. Fleming, Mr. Matthews and Col. McCallister, who were Caucasian
males. Mr. Goddard placed her in a hostile work environment. Appellant contended that
Margaret Simmons, an employing establishment attorney, was also responsible for her May 2007
reassignment. She contended that Ms. Butler portrayed her as incompetent at the urging of
Mr. Goddard, Mr. Fleming, Mr. Matthews, Col. McCallister and J.R. Richardson, chief of
contracting, although Ms. Butler often consulted with appellant on many contractual matters.
Ms. Butler stripped appellant of her supervisory position in late 2005, reduced her to menial
roles, assumed her contracting officer duties, physically threatened her and continually
humiliated her by overturning her decisions in front of subordinate employees. She assigned
lower-grade employees as acting chief in her absence instead of appellant who was the only
supervisory employee on her staff. Appellant had to request leave from these employees.
Ms. Butler’s hostile and unprofessional treatment caused John Cominotto, a contract specialist,
to become progressively disrespectable and insubordinate towards appellant. On May 31, 2007
Mr. Cominotto informed Ms. Butler that he was upset by appellant’s unavailability as appellant
kept her office door closed and remained on the telephone when he entered her office.
Ms. Butler rejected appellant’s explanation as to why her office door was closed and stated that
appellant had an open door policy. She interrupted appellant as she spoke and not
Mr. Cominotto, who became angry and loud when appellant later asked him why he did not
initially discuss his concerns about her unavailability.

2

On June 1, 2007 appellant questioned why David Broyles, a program manager, forwarded
his e-mail to her inquiring about the receipt of contract proposals to his supervisory chain of
command. She stated that he signed the packages so he should have known the receipt date.
On June 4, 2007 Mr. Cominotto did not include appellant in a discussion he had about a
contract with Ms. Butler. He sought approval of his request for leave to attend a military
deployment physical examination from Ms. Butler rather than appellant. Ms. Butler did not
invite appellant to a meeting attended by her own team regarding the program she managed.
On June 5, 11 and 15, 2007 Ms. Butler spoke to appellant in a stern manner about her
work performance. On June 11, 2007 she presented an employee training plan as a new idea
while management did not support appellant’s prior recommendation for such training. On
June 12, 2007 Ms. Butler refused to provide appellant with documents related to her own
program. On June 14 and 15, 2007 she provided short notice to appellant about scheduled
meetings. During a June 15, 2007 meeting, Ms. Butler discussed the contract review process to
be followed by appellant before Ms. Butler’s signature was required. On June 25, 2007 she was
disappointed by appellant’s failure to timely submit a contract as instructed and her issuance of a
letter of counseling to Mr. Cominotto on June 20, 2007. Ms. Butler allegedly glared at appellant
in response to her explanation for the delay. On June 26, 2007 she requested that appellant
provide details about a meeting she had with program managers. On June 27, 2007 Ms. Butler
provided appellant with short notice about a meeting. She was unable to attend the meeting due
to prior commitments. Ms. Butler requested notification about appellant’s team meetings
effective immediately so that she could attend the meetings. No other branch chief/contracting
officer was required to provide such notification. Appellant was baffled by Ms. Butler’s
comment that she did not like her attitude. Ms. Butler sternly instructed appellant to put her pen
down and stop taking notes during a meeting. She accused appellant of not responding to her
e-mails or telephone calls, noting that other supervisors were immediately available to attend
meetings upon her request. Ms. Butler advised Mr. Richardson about appellant’s failure to
complete a work stop order in a timely manner as she instructed. On June 28, 2007 she
designated Wanda Cross, a nonsupervisory employee, rather than appellant as acting supervisor
in her absence. On July 9, 2007 Ms. Butler rescheduled a 1:00 p.m. meeting with appellant for
1:20 p.m. She questioned her late arrival at the meeting, but did not question the late arrival of
Yolanda Brown, a senior level contract specialist on appellant’s team.
On June 19, 2007 Mr. Fleming yelled at appellant about a contract award matter.
On July 6, 2007 Tonju Butler, a contracting officer, replaced appellant on the Ranges and
Planning Program due to a reorganization. On July 9, 2007 Mr. Richardson advised her that she
was being reassigned to a preaward team because she had the expertise to work on incoming
“AE” contracts. Lisa Parker, an employee, had been in “AE” contracts for several years prior to
appellant’s arrival at the employing establishment, yet she remained with her team.
On July 10, 2007 Ms. Butler replaced appellant with Art Dohrman, a project manager, to
providing a briefing on the status of contracts. She later instructed appellant to perform the
contract specialist functions on a contract package while she signed it as the contracting officer
since Ms. Cross was on leave. Rich Gingras, a contractor, informed appellant that he had been
instructed not to include her on his e-mail meeting notification list.

3

On July 11, 2007 appellant worked overtime to complete her assignments before taking a
medical leave of absence from work.
Appellant filed an EEO complaint alleging discrimination and harassment by
management. An October 17, 2007 settlement agreement placed her into a small business chief
position and restored her sick leave. Ms. Butler, however, rated appellant’s performance in her
previous position. After 15 years of receiving excellent performance ratings and awards,
Ms. Butler gave appellant a low rating. Appellant contended that the rating was unfair since
Ms. Butler was named in her prior EEO complaint. The rating and Ms. Butler’s comments did
not reflect the contributions appellant made to the organization during the rating period or
provide any substantive documentation to justify and support the rating. Ms. Butler’s comments
derailed appellant’s ability to successfully exceed the rating objectives. She violated the Privacy
Act by advising William Hill, an employing establishment attorney, about her intention to give
appellant a poor rating.
As small business chief, appellant contended that employees disrespected her without
consequence. Col. McCallister did not respond to her e-mails. Appellant was constantly
summoned to the executive office and ordered to change the way she ran her office although her
predecessor was not subjected to the same rules. She had to comply with any concerns raised
against her even though she had documented proof to support her position. Appellant was not
allowed to fill a long-standing student position that was previously available to her predecessors.
The position was given to a fully staffed office although she worked alone. Appellant did not
have anyone to answer her telephone or greet visitors when she was away from her desk.
Delores Foster, an employee, and appellant coordinated a successful forum held on
December 14, 2007, but only Ms. Foster received a performance award. Prior to the forum,
appellant advised Mr. Lloyd about a family member’s death. Mr. Lloyd did not tell her not to
attend the out-of-town funeral, but stated that it would be in the best interest of her career to
attend the forum. He related to appellant that he was on her side while others were watching her.
After Ms. Foster retired in January 2008, appellant was the only employee in her small
business office until Patricia James, an employee, started work on May 12, 2008. Appellant did
not receive any recognition for running the office alone for five months or undergoing a
successful audit. She was not invited to meetings held by Mr. Richardson, Lisle Lennon and
Cindi Tolle, chief of contracting, in January and February 2008 and on June 6, 2008.
On January 23, 2008 Brittany Prater Olsen, an employee, accused appellant of speaking
to her in a harsh manner. Appellant denied the allegation and stated that Sue Barber, a security
officer, would corroborate her statement. She contended that Ms. Prater Olsen should have been
counseled by her supervisor, Andrea Takash.
Appellant did not receive condolences from any one in her chain of command when her
grandmother died in February 2008. Mr. Lloyd reviewed the obituary and asked her whether her
grandmother knew whether her family had good slave masters. Appellant did not respond and
left his office. On March 20, 2008 Mr. Lloyd initially denied her request to participate in an
out-of-town conference, but later granted her request based on Ms. Tolle’s suggestion. Appellant
returned early from the conference to complete a report on which she worked overtime. She was

4

humiliated by Mr. Lloyd’s comment to a prospective employee, Gregg Gulledge, during an
interview. Mr. Lloyd stated that appellant and Mr. Gulledge would be at the bottom of the totem
pole in the office. Ms. Takash also alleged that Mr. Lloyd made a comment about her hair. She
responded “oh my God John” and tried to laugh off his comment. Mr. Lloyd responded that he
was joking. Appellant contended that employees did not wish to talk to her because they did not
want to be treated in this same manner by management. In November 2007, she was talking to
an employee when the employee’s supervisor approached them. The employee repeatedly
stated, “I’m dead, I’m dead” in fear of being seen talking to appellant. On April 2, 2008
Mr. Lloyd requested that she take him off her telephone voicemail message because he no longer
wished to be a person of contact when she was out of the office. He became upset with appellant
when he received a letter from an attorney regarding an investigation of a contract on which she
was the contracting officer. Mr. Lloyd stated that she should have talked to him about the matter
first. In meetings held on June 26 and July 21, 2008, he, Ed Snow and Ms. James, employees,
disregarded appellant’s position on the use of “DD2579s” for task orders and modifications.
Appellant contended that Mr. Lloyd had administrative employees keep tabs on her whereabouts.
Appellant initially did not receive any information distributed by Mr. Matthews or
Martha Cook, his assistant, regarding a February 2008 conference until she persisted. She only
received approximately one week notice about being a presenter at the conference.
On March 27, 2008 appellant’s personnel folder which had been missing since
October 2007 was found in disarray. She was concerned about the personal identifying
information contained in the folder, but was made to feel like she had blown the incident out of
proportion.
On July 2, 2008 Mike Murphy, a program manager, sent an e-mail containing his
unfavorable response to appellant for forwarding information to him via e-mail to everyone on
the e-mail list. Appellant contended that no one in her chain of command intervened on her
behalf as she requested regarding Mr. Murphy’s actions.
On July 22, 2008 appellant received an inappropriate e-mail from Donna Ragucci,
Ms. Tolle’s employee, concerning the late processing of a contract. On July 23, 2008 Lieutenant
Colonel David E. Bailey, a deputy commander, talked to Ms. Tolle about this incident as
requested by appellant. He reported to appellant that Ms. Tolle had talked to Ms. Ragucci.
Appellant believed that Ms. Ragucci should have been reprimanded for her action.
By e-mail dated June 19, 2007, Kim O’Donnell, a former employing establishment
certified public accountant auditor, provided appellant with a copy of the audit report on the
Ranges and Planning Program. She stated that, since the commander was not willing to fully
disclose the report to the Federal Bureau of Investigations (FBI), she had an ethical duty to
disclose waste and abuse within the government by giving the report to her.
Lt. Col. Bailey provided statements in which he related that he did not tolerate a hostile
environment or harassment in the workplace. The changes in appellant’s work environment
since May 2007 were due to a normal shift in personnel and her EEO settlement agreement.
They were not made to directly impact her level of stress. The EEO settlement agreement was
based on intangible benefits to the employing establishment and not because appellant’s

5

complaint was meritorious. Lt. Col. Bailey contended that the employing establishment did not
engage in any unlawful discrimination or subject her to a hostile work environment before or
after the settlement agreement. Appellant’s request for extended sick leave commencing
August 22, 2008 was granted. Her request for an additional two months of sick leave was denied
until Lt. Col. Bailey could review new guidelines. Appellant’s subsequent request for sick leave
from March 6 through May 4, 2009 was denied, but he granted leave through March 12, 2009.
Lt. Col. Bailey stated that her position as small business deputy was critical and her absence
from work negatively impacted the employing establishment. He advised appellant about
possible disciplinary action if she did not return to work including, termination of employment.
Lt. Col. Bailey stated that he was not aware of the specific cause of her stress as his own
observation of her work performance and environment did not reveal any causes. Appellant’s
duties as a small business deputy were generally considered to be less stressful than her former
duties as a contracting officer. She received informal training from the small business office
headquarters in Washington, DC Appellant also received peer contact information and
introductions to individuals with similar responsibilities in other geographic locations.
Lt. Col. Bailey advised that she was generally able to perform the duties of her positions. He
noted the July 22, 2008 incident involving Ms. Tolle and Ms. Prater Olsen. Lt. Col. Bailey
also stated that on July 22, 2008 appellant disagreed with his decision not to use “DD2579s” and
the minutes taken by Betty Neff, a center quality representative. On July 24, 2008 he obtained
clarification regarding the use of “DD2579s” and advised her that his interpretation was correct.
On July 30, 2008 the minutes were republished based on appellant’s recommendations.
Lt. Col. Bailey stated that the contracting office did not accuse the small business unit of
delaying the processing of contracts. He stated that the small business unit should provide
processing times to allow contracting officers to adequately plan the processing of contract
actions through the unit. This was an objective method used to determine whether appellant held
a contracting action too long. Lt. Col. Bailey noted her strong reluctance and delay in
establishing timelines. He stated that appellant was not responsible for any undue delays in
contract processing and no one had accused her of such action.
In a July 17, 2007 statement, Ryan A. Black, an employing establishment assistant
counsel, denied appellant’s allegation that he recommended her reassignment from Mr. Goddard
to Ms. Butler. He stated that she had not been injured in a term or condition of her employment.
Appellant was not treated in a hostile manner. She was simply assigned a different supervisor.
In a July 27, 2007 statement, Mr. Richardson stated that appellant was reassigned from
the Ranges and Planning team on May 30, 2007 because there was a backlog of work for several
months. He attempted to put the program back on track and help her become successful in her
career. Mr. Richardson stated that appellant did not get support from her team members,
Mr. Goddard, Mr. Fleming or legal counsel. Appellant did not trust her supervisor because
Mr. Goddard refused to take any action due to his relationship with Mr. Fleming.
Mr. Richardson received many complaints from customers over the past two years concerning
appellant’s service. Appellant was very slow in processing contracts. Employees including,
Mr. Cominotto, left her team. In 2004, Mr. Richardson asked Ms. Butler to become appellant’s
mentor because appellant struggled with the transition to her new position. He also mentored
appellant. Mr. Richardson stated that the results of the audit of the Ranges and Planning
Program were unknown. The relationship between appellant and Mr. Goddard was so bad that a
change would be good. Mr. Richardson stated that she had been a stellar employee until the past
6

year when her productivity fell off substantially. Appellant’s performance was being monitored
by Mr. Goddard and Ms. Butler, which resulted in a disturbing discovery that appellant failed to
follow Mr. Richardson’s instruction to de-obligate money and return it to a customer.
Mr. Richardson and other management personnel fully supported her, but emphasized that she
must perform her job and complete her work in a timely manner.
In an undated and unsigned statement2 and an August 31, 2007 statement, Ms. Butler
related that appellant and the Ranges and Planning Program were reassigned to her on
May 30, 2007. Appellant’s job duties/role and responsibilities did not change as a result of the
reassignment. Ms. Butler did not refer Ms. Simmons to appellant. She could not recall any
meeting with appellant that had an unsatisfactory or unsuccessful outcome. There were concerns
about deadlines appellant missed. Appellant’s team’s workload was monitored to ensure that
actions were executed by deadlines stipulated by customers. Ms. Butler stated that she did not
point a pen at appellant’s face. She tapped the table with her index finger. Ms. Butler did not
provide appellant with short notice to complete an impossible task as she requested information
from appellant about a contract that appellant was intimately involved with as the contracting
officer.
She designated appellant as acting chief during her absence on June 18
through 29, 2007. When Ms. Butler returned to work on June 26, 2007, appellant advised her
that she could not get her work done due to all the meetings she had to attend. Because she
realized that appellant had to complete her supervisory duties she designated Ms. Cross as acting
chief and Mr. Goddard as contracting officer during her absence on June 28 and 29, 2007.
Appellant never requested any contract status information from Ms. Butler that was necessary for
the performance of her work duties.
In a July 23, 2007 statement, Mr. Goddard related that, under his supervision, the Ranges
and Planning Program had problems and the solution was to place the employees and program
under Ms. Butler’s supervision for 60 days. He discussed these job changes with appellant.
Mr. Goddard did not refer Ms. Simmons to meet with her. He did not know the two met.
Mr. Goddard provided feedback to appellant regarding her work performance when she asked for
it or when he thought it would be helpful to her. He did not monitor her work any more than the
other employees.
In a July 23, 2007 statement, Mr. Matthews related that he did not recall stating on
May 25, 2007 that appellant and her performance had been a problem in the past. He had no role
in the ongoing audit. Mr. Matthews did not recommend appellant’s May 30, 2007 reassignment.
He did not know that she had been reassigned to a different supervisor until he received her EEO
complaint.
In an undated statement, Ms. Simmons related that she was advised about appellant’s
May 30, 2007 reassignment after it had taken place. She only recommended removal of
appellant and Mr. Fleming from the Ranges and Planning Program after an audit investigation
was ordered by Col. McCallister to ensure full disclosure to the investigating officer. The
removal was the best way to protect appellant and Mr. Fleming so that they would not have to
worry about ongoing work. Ms. Simmons suggested the removal as a temporary measure to
2

The Board notes that it appears that the undated and unsigned statement is from Ms. Butler based on the
contents of the statement.

7

ensure fairness. She was disappointed with appellant’s failure to coordinate with her office on
the disciplinary action appellant took against one of her own employees.
Medical records dated July 11, 2007 through May 27, 2009, advised that appellant’s
acute stress and major depression disorders and disability for work from August 18 through
December 22, 2008 were causally related to her employment.
In a June 24, 2009 decision, OWCP denied appellant’s claim, finding that she did not
sustain an emotional condition in the performance of duty as she failed to establish a
compensable factor of her employment.
By letter dated July 24, 2009, appellant, through her attorney, requested a telephone
hearing.
A July 30, 2009 report addressed appellant’s emotional conditions and disability for
work.
Following an October 19, 2009 telephone hearing, appellant submitted an August 27,
2009 EEOC decision which found that the employing establishment inappropriately dismissed
her harassment and discrimination complaint. The complaint was remanded to the employing
establishment for further processing.
In a November 1, 2009 letter, the employing establishment stated that appellant was
being removed from employment effective November 6, 2009 as she had not performed her
work duties since August 18, 2008 and a firm return to work date had not been established.
In a December 9, 2009 affidavit, Dorothy Lewis, a secretary, stated that appellant had
little prior knowledge about the day-to-day operations of the small business office. Appellant
was left in an impossible situation without a knowledgeable employee when Ms. Foster retired.
Ms. Lewis had to telephone appellant about scheduled meetings because appellant was
intentionally left off the distribution list advising office heads about the meetings. She stated that
appellant’s whereabouts at work were monitored by employees. When appellant went to her
supervisor’s office, the work environment became strained. Ms. Lewis feared being seen talking
to appellant unless it clearly involved work-related issues. She stated that Lt. Col. Bailey had a
negative reaction when he reviewed a facsimile addressing appellant’s medical condition.
Lt. Col. Bailey stated that appellant’s medical issues were a ploy and he was not happy about her
situation. A meeting between appellant and him became so loud that Ms. Lewis got up from her
desk and closed the office door. It was obvious to Ms. Lewis that appellant was being
blackballed. Appellant appeared to be under a great deal of pressure and was being set up to fail.
In a January 7, 2010 decision, an Office hearing representative affirmed the June 24,
2009 decision, finding that the evidence failed to establish a compensable factor of appellant’s
employment.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
8

illness has some connection with the employment but, nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.3 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a
reduction-in-force or his or her frustration from not being permitted to work in a particular
environment or to hold a particular position.4
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition, for which she claims compensation was caused or
adversely affected by employment factors.5 This burden includes the submission of a detailed
description of the employment factors or conditions, which the employee believes caused or
adversely affected the condition or conditions, for which compensation is claimed.6
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.7 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.8
ANALYSIS
Appellant alleged that she sustained an emotional condition due to several incidents at the
employing establishment. The Board must determine whether the alleged incidents are
compensable under the terms of FECA.
Appellant made several allegations related to administrative or personnel matters. These
allegations are unrelated to her regular or specially assigned work duties and do not generally fall
within the coverage of FECA.9 The Board has held, however, that an administrative or personnel
3

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

4

Gregorio E. Conde, 52 ECAB 410 (2001).

5

Pamela R. Rice, 38 ECAB 838, 841 (1987).

6

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

7

Dennis J. Balogh, 52 ECAB 232 (2001).

8

Id.

9

An employee’s emotional reaction to administrative actions or personnel matters taken by the employing
establishment is not covered under FECA as such matters pertain to procedures and requirements of the employer
and do not bear a direct relation to the work required of the employee. Sandra Davis, 50 ECAB 450 (1999).

9

action may be considered an employment factor where the evidence discloses error or abuse. In
determining whether the employing establishment erred or acted abusively, the Board has
examined whether management acted reasonably.10
Appellant’s contentions regarding reassignment to the Ranges and Planning Program,
Ms. Butler, the small business office and preaward team,11 assignment of work,12 inadequate
training,13 an investigation of the Ranges and Planning Program,14 poor performance appraisal,15
filing of EEO grievances alleging discrimination and harassment,16 denial of a performance
award17 and request for sick leave,18 monitoring of work19 and disciplinary actions including
removal from employment20 are administrative matters and not compensable absent a showing of
error or abuse on the part of the employing establishment. She contended that she became a
scapegoat of the Ranges and Planning Program audit and was abruptly reassigned to Ms. Butler.
Appellant further contended that her other above-noted reassignments were unjustified.
However, the statements from Mr. Goddard, Mr. Richardson, Mr. Black, Ms. Butler and even
appellant indicated that appellant was viewed by management as capable of fixing problems in
the Ranges and Planning Program, there was no change in her job duties when she was assigned
to Ms. Butler, management sought to ensure appellant’s career success in making the
reassignments and provided mentors in her new positions and appellant had the expertise to
handle the contracts to become a member of the preaward team. According to Mr. Goddard,
appellant and the Ranges and Planning Program were reassigned to Ms. Butler on May 30, 2007
because the program experienced problems under his supervision. He stated that he discussed
the job changes with her. Mr. Richardson stated that appellant was reassigned to the preaward
team because she possessed the expertise to handle incoming contracts. Mr. Mathews and
Ms. Simmons denied responsibility for appellant’s May 30, 2007 reassignment. Ms. Simmons
stated that she only recommended appellant’s temporary removal from the Ranges and Planning
Program during the audit of the program to ensure full disclosure to the investigating officer.
Regarding the assignment of work, appellant contended that Ms. Butler instructed her to
follow a new contract review process, designated Ms. Cross as acting chief, replaced her with
10

See Richard J. Dube, 42 ECAB 916, 920 (1991).

11

See Lori A. Facey, 55 ECAB 217 (2004).

12

See Donney T. Drennon-Gala, 56 ECAB 469 (2005).

13

Brian H. Derrick, 51 ECAB 417 (2000).

14

Ernest St. Pierre, 51 ECAB 623 (2000).

15

David C. Lindsey, Jr., 56 ECAB 263 (2005).

16

Michael A. Salvato, 53 ECB 666, 668 (2002).

17

See Dinna M. Ramirez, 48 ECAB 308, 313 (1997); Michael Thomas Plante, 44 ECAB 510, 516 (1993).

18

John Polito, 50 ECAB 347, 348 (1999).

19

Supra note 11 at 224.

20

Charles D. Edwards, 55 ECAB 258, 266 (2004).

10

Mr. Dohrman as the person who provided the contract status briefing, required appellant and no
other branch chief or contracting officer to provide notification about team meetings, instructed
her to put and a pen down and stop taking notes, removed her from a supervisory position in late
2005, assigned her menial roles, assumed her contracting officer duties and provided short notice
about scheduled meetings and work assignments. She contended that Mr. Lloyd instructed her to
remove him from her telephone voicemail message because he no longer wanted to be a person
of contact when she was not available. Ms. Butler stated that Ms. Cross was designated as acting
chief in her absence instead of appellant because appellant complained that she was unable to
complete her work when she previously served as acting chief because she had to attend
meetings. Appellant did not submit any evidence establishing error or abuse by Ms. Butler or
Mr. Lloyd in handling these administrative and personnel matters. Further, based on
Ms. Butler’s statement, the Board finds that appellant has not established a compensable
employment factor.
Appellant generally contended that she did not receive adequate training at work.
Ms. Lewis stated that appellant did not have any training to perform her small business work
duties. However, Lt. Col. Bailey stated that appellant received informal training from the small
business office headquarters in Washington, DC. He also stated that she received peer contact
information and introductions to individuals with similar responsibilities in other geographic
locations. Lt. Col. Bailey related that appellant was generally able to perform the duties of her
small business deputy. He considered these duties to be less stressful than her previous
contracting officer duties. Mr. Richardson stated that both he and Ms. Butler mentored appellant
in her new position. The Board finds that, based on the statements of Lt. Col. Bailey and
Mr. Richardson, appellant has not established a compensable employment factor.
Regarding the Ranges and Planning Program audit, the Board notes that the investigation
was initiated by appellant and not the employing establishment. While Ms. O’Donnell gave
appellant a copy of the final report because the commander was not willing to fully disclose its
findings of government waste and fraud to the FBI, the record does not contain any evidence to
support her contention.
Appellant contended that the poor performance rating she received from Ms. Butler was
not justified and that Ms. Butler violated the Privacy Act by sharing her rating with Mr. Hill.
Apart from her allegations, there is no evidence to establish that Ms. Butler rendered an
unjustified rating or violated the Privacy Act. Appellant also did not submit any evidence to
corroborate her allegation that Mr. Lloyd erred or committed abuse in suggesting the addition of
a subjective factor to her performance standards. Further, there is no evidence establishing that
management acted unreasonably in only giving Ms. Foster a performance award. The Board
finds, therefore, that appellant has not established a compensable employment factor.
Regarding appellant’s removal from employment on November 6, 2009, the employing
establishment stated that she had not performed her work duties since August 18, 2008 and a
firm return to work date had not been established. The Board finds that the employing
establishment did not act unreasonably in terminating her employment. Appellant has not
established a compensable employment factor.

11

Appellant filed EEO complaints against the employing establishment alleging harassment
and discrimination. An October 17, 2007 EEO settlement agreement placed her in her small
business chief position. The agreement specifically provided that it did not constitute an
admission of any legal violation on the part of the employing establishment. Consequently,
appellant’s EEO settlement agreement is not sufficient to establish a compensable factor of her
employment. The August 27, 2009 EEOC decision found that the employing establishment
inappropriately dismissed her harassment and discrimination complaint and remanded the
complaint to the employing establishment for further processing. This is not sufficient to
establish a compensable employment factor as the decision addressed a procedural matter and
did not make any findings that managers or coemployees had harassed or discriminated against
appellant.
Regarding the denial of appellant’s sick leave, Ms. Lewis stated that Lt. Col. Bailey
expressed his displeasure with appellant’s medical issues and belief that her medical condition
was a ploy. However, Ms. Lewis did not provide any specific details and dates regarding this
incident. Lt. Col. Bailey explained that he could grant appellant’s request for an additional two
months of sick leave until he reviewed new guidelines. He denied her sick leave request for
March 6 through May 4, 2009 and only granted leave from March 6 through 12, 2009 explaining
that her small business deputy position was a critical position and her absence from work would
negatively impact the employing establishment. According to appellant, Mr. Lloyd did not deny
her request to attend a family funeral. Rather, Mr. Lloyd expressed concern for her career and
suggested that she attend the December 14, 2007 forum instead. Based on Lt. Col. Bailey’s
statement and appellant’s own statement, the Board finds that she has not established a
compensable employment factor.
Regarding the monitoring of appellant’s work, Mr. Goddard stated that it was not
monitored any more than other employees’ work. Mr. Richardson stated that Mr. Goddard and
Ms. Butler monitored appellant’s work performance because she was no longer a stellar
employee. He noted that appellant’s productivity had fallen off substantially for at least one
year. Mr. Richardson related that monitoring her work revealed her failure to follow his
instructions to return money to a customer. Ms. Butler explained that appellant’s team’s work
performance was monitored to ensure that deadlines established by customers were met. In light
of the statements of Mr. Goddard, Mr. Richardson and Ms. Butler, the Board finds that
management did not act unreasonably in the above-noted administrative and personnel matter.
Appellant has failed to establish a compensable employment factor.
Appellant alleged that she was overworked as she was the sole employee in the small
business office. She stated that management denied her request to fill a long-standing student
position and instead gave the position to a fully staffed office. Appellant further stated that she
had no one to answer her telephone or greet visitors when she was away from her desk. She had
to work overtime to complete her work before taking a medical leave of absence and to complete
a report that required her early return from a conference. The Board has held that while
overwork may be a compensable factor of employment it must be established on a factual basis

12

to be a compensable employment factor.21 Appellant did not submit any evidence to substantiate
her allegation. The Board finds that she has not established a compensable employment factor.
Appellant contended that she was harassed, discriminated against and physically and
verbally abused at the employing establishment in the above-noted incidents, as well as, other
incidents involving supervisors and coworkers. Actions of a claimant’s supervisor or coworker
which the claimant characterizes as harassment may constitute a compensable factor of
employment. However, for harassment to give rise to a compensable disability under FECA,
there must be evidence that harassment or discrimination did, in fact, occur. Mere perceptions or
feelings of harassment do not constitute a compensable factor of employment.22 An employee’s
charges that he or she was harassed or discriminated against, is not determinative of whether or
not harassment or discrimination occurred.23 To establish entitlement to benefits, a claimant
must establish a factual basis for the claim by supporting his or her allegations with probative
and reliable evidence.24 Appellant contended that Mr. Fleming challenged her decisions, became
angry and belligerent towards her when she challenged his decisions and yelled at her. She
further contended that Mr. Matthews identified her as a troublemaker. Appellant contended that
Mr. Fleming, Mr. Matthews, Col. McCallister and Mr. Richardson urged Ms. Butler to portray
her as incompetent. She alleged that Ms. Butler glared threateningly when she explained her late
arrival to a meeting. Appellant further alleged that Ms. Butler physically threatened her,
continually humiliated her by overturning her decisions in front of subordinate employees, used a
stern and incriminating tone of voice while discussing her work performance, took credit for a
training plan that she originally suggested and showed disappointment when she issued a letter of
warning to Mr. Cominotto. She also alleged that Mr. Lloyd made derogatory and humiliating
comments about her family history, hair and lowly status in the office. Appellant stated that her
coworkers stayed away from her due to this type of treatment by management. She related that
Mr. Lloyd had administrative employees keep tabs on her whereabouts. Mr. Lloyd became upset
with appellant because she should have talked to him first about an investigation of her contract
before his receipt of a letter from an attorney regarding the matter. Appellant contended that
Mr. Lloyd, Mr. Snow and Ms. James disregarded her position about the use of “DD2579s”
during the June 26 and July 21, 2008 meetings and errors in the minutes of these meetings
prepared by Ms. Neff. She contended that Mr. Cominotto became angry and spoke loudly when
she asked why he did not discuss her unavailability with her before discussing this matter with
Ms. Butler. Appellant stated that she consulted with Ms. Butler instead of her regarding work
and leave matters. She contended that Mr. Broyles and Mr. Murphy forwarded e-mails they sent
to her to their supervisory chain of command and others on the e-mail list. Appellant also
contended that Mr. Gingras left her off his e-mail notification list, she was not invited to
meetings held by Mr. Richardson, Mr. Lennon and Ms. Tolle, and Mr. Matthews and Ms. Cook
were slow to provide her with information about a conference she planned to attend and short
notice that she was a presenter at the conference. Col. McCallister did not respond to her
21

Sherry L. McFall, 51 ECAB 436 (2000).

22

Lorraine E. Schroeder, 44 ECAB 323 (1992).

23

See William P. George, 43 ECAB 1159 (1992).

24

See Frank A. McDowell, 44 ECAB 522 (1993); Ruthie M. Evans, 41 ECAB 416 (1990).

13

e-mails. Appellant stated that Ms. Prater Olsen falsely accused her of using a harsh tone of voice
and Ms. Ragucci sent her an inappropriate e-mail. She contended that management did not take
her missing personnel folder seriously when it was found in disarray.
Although appellant asserted that auditors related Mr. Matthews’ comment to her,
Ms. Takash witnessed Mr. Lloyd’s derogatory comments and Ms. Barber witnessed her
conversation with Ms. Prater Olsen, the record is devoid of any statement from these witnesses
or any other witness corroborating her version of the incidents. While Ms. Lewis noted incidents
involving the manner in which appellant was treated by management, including Lt. Col. Bailey,
she failed to provide any specific details and dates of these incidents. Mr. Matthews did not
recall stating that appellant was a problem employee. Ms. Butler denied pointing a pen in
appellant’s face. She stated that she tapped the table with her index finger. Ms. Butler also
denied providing appellant with short notice to complete a work assignment. Rather, she asked
appellant to provide information about a contract that she was intimately involved with as the
contracting officer. Based on the statements from Mr. Matthews and Ms. Butler, the Board finds
that appellant has not established a factual basis for her allegations that she was harassed,
discriminated against and physically and verbally abused by the employing establishment.
Therefore, appellant has failed to establish a compensable factor of employment.25
On appeal, appellant contended that her emotional condition was caused by overwork and
inadequate training. As stated above, the evidence of record is insufficient to establish that her
allegations constitute compensable employment factors.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained an emotional
condition in the performance of duty.

25

As appellant has not substantiated a compensable factor of employment as the cause of her emotional
condition, the medical evidence regarding her emotional condition need not be addressed. Karen K. Levene,
54 ECAB 671 (2003).

14

ORDER
IT IS HEREBY ORDERED THAT the January 7, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 25, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

